             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


KYLE GOLDSTEIN,

                      Plaintiff,
                                             Civ. Action No.
     v.                                      3:19-CV-412 (DNH/DEP)

JACOB V. ALLARD, et al.

                      Defendants.


APPEARANCES:                           OF COUNSEL:

FOR PLAINTIFF:

OFFICE OF EDWARD E. KOPKO              EDWARD E. KOPKO, ESQ.
308 N. Tioga Street
2nd Floor
Ithaca, New York 14850

OFFICE OF JOHN A. FITZGERALD           JOHN A. FITZGERALD, ESQ.
P.O. Box 426
Ithaca, New York 14851

FOR DEFENDANTS:

GOLDBERG, SEGALLA LAW FIRM             MOLLY M. RYAN, ESQ.
5786 Widewaters Parkway
Syracuse, New York 13214

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                   ORDER

     The court was made aware that the defendants are jointly

represented in the case by the Goldberg, Segalla Law Firm (Molly M.
Ryan, Esq., of counsel). In addition to defense counsel’s ethical obligation

to inform each client of the potential adverse consequences of joint

representation, this court has a continuing obligation to supervise the bar

and assure litigants a fair trial. See Dunton v. County of Suffolk, State of

N.Y., 729 F.2d 903, 908-09 (2d Cir. 1984). Accordingly, it is my duty to

ensure that each defendant in this action represented by the Goldberg,

Segalla Law Firm (Molly M. Ryan, of counsel) fully appreciates the

potential inherent conflict in joint representation of multiple defendants and

understands the potential threat a conflict may pose to each defendant’s

interests. Id. at 909.

      It is therefore hereby ORDERED as follows:

      1.    If it has not already been accomplished, the Goldberg, Segalla

Law Firm (Molly M. Ryan, Esq., of counsel) shall within five (5) days of the

date of this order send a letter to each client in this action a) outlining the

circumstances under which an actual or potential conflict of interest may

arise, and b) advising whether counsel plans to take a position adverse to

that client’s interests at trial. A listing of some of the ways in which such a

conflict may manifest itself in an action such as this is attached to this

order.




                                        2
      2.    If, after being informed in writing of the potential or actual

conflict, any defendant wishes to retain separate counsel, it should notify

the Court within twenty (20) days of the date of this order of the identity of

counsel that will represent the party.

      3.    In the event that the defendants wish to proceed while being

represented by their current counsel, however, I will require additional

assurance that they have made an informed decision to do so

notwithstanding the potential for conflict. That assurance must be in the

form of a sworn affidavit an authorized representation of that party a)

acknowledging that he or she has been given written notice by counsel of

the potential for conflict; b) acknowledging that he or she understands the

potential conflict and its ramifications; and c) stating that he or she is

authorized to, and knowingly and voluntarily has, chosen to proceed with

joint representation. That affidavit, together with the letters sent in

accordance with paragraph (1) hereof, shall be submitted to the court,

directly to my chambers, within twenty (20) days of the date of this order

for filing under seal.

      4.    If defendants choose to exercise the option outlined in

paragraph (3) above, I will review defense counsel’s letters of notification

and the parties’ affidavits in camera to determine if the parties have

knowingly and voluntarily waived their right to outside counsel.
                                         3
      5.    If I determine that the conflict is of a nature which can be

waived and the defendants’ waiver of the potential conflict is knowing and

voluntary, I will allow the parties to proceed with joint representation.

      6.    If I determine that the defendants have not been adequately

informed or have not knowingly and voluntarily waived their right to outside

counsel, I will order further action as necessary to safeguard the integrity

of these proceedings.

      7.    A party who consents to joint representation will not be

deemed to have waived his or her right to retain independent counsel if an

unforeseen conflict arises during the course of the litigation. The parties

are hereby notified, however, that absent a change in circumstances, any

waiver of the actual or potential conflict presented as a result of joint

representation shall be final, for purposes of these proceedings, and they

may not raise the issue prior to or at trial.

      8.    Copies of this order shall be served by the clerk to all counsel

in this action electronically.




Dated:      June 26, 2019
            Syracuse, New York
                                        4
                                ATTACHMENT

      Listed below are some, but not all, of the circumstances in which a
conflict of interest may arise when two or more defendants are jointly
represented by a single attorney or law firm. The list is not exhaustive but
serves only to illustrate examples of types of conflicts which may result
from such joint representation. An attorney should also advise a
defendant of other possible conflicts specific to the facts of the particular
case.

      1) It may be in the best interests of the government entity to assert

as a defense that a defendant was not acting within the scope of his or her

employment at the time of the events in issue. However, such a defense

would operate to the detriment of an individual defendant and might place

his or her defense in conflict with that of the government entity.

      2) The attorney may receive information from one defendant which is

helpful to one defendant but which undermines the defense of another

defendant. Where both defendants are represented by the same attorney

or law firm, the attorney-client privilege may prevent the attorney or law

firm from using that information in the defense of the defendant for whom

the information is favorable.

      3) The plaintiff may offer to settle or dismiss claims against one

defendant in return for cooperation with the plaintiff’s case. If a defendant

receives such an offer, a lawyer or law firm jointly representing defendants

may not be able to provide unbiased advice on whether to accept or reject



                                      5
such an offer because the acceptance of such an offer may undermine the

case of other defendants whom the attorney or law firm represents.

      4) During jury selection at trial, a particular potential juror may be

perceived as favorable to one defendant but unfavorable to another.

Where these defendant are jointly represented by one attorney or law firm,

the attorney must choose the interests of one defendant over those of the

other in determining whether to select or reject that potential juror.

      5) In questioning a defendant during his own testimony, an attorney

who jointly represents other defendant in the same case may be inclined

to limit or eliminate certain questions where, although the answers would

be helpful to the defense of one defendant, those answers may undermine

the defense of another defendant.

      6) In questioning non-party witnesses during testimony, an attorney

who jointly represents two or more defendants in the same case may be

inclined to limit or eliminate certain questions where, although the answers

would be helpful to the defense of one defendant, those answers may

undermine the defense of another defendant.

      7) In determining which witnesses and which exhibits to present at

trial, an attorney or law firm jointly representing two or more defendant in

the same case may be inclined not to offer certain witnesses or exhibits



                                       6
because, although that evidence may be helpful to the defense of one

defendant, it undermines the defense of another defendant.

      8) If two or more defendants are found liable for punitive damages

and a trial is held on that issue, a lawyer of law firm jointly representing

two or more defendants in the same case may be inclined to argue to the

fact finder that one defendant was less responsible or less culpable than

another. However, while such an argument may benefit the defense of

that defendant, it may undermine the defense of another defendant who,

the argument would suggest, was more responsible or more culpable.




                                       7
